Case: 13-60863   Document: 00512725063    Page: 1     Date Filed: 08/06/2014




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                             No. 13-60863                        August 6, 2014
                           Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk




GEORGE OLUWOLE OYELEYE MOSANYA; ADEOLA MOSANYA;
AYOGBOLA MOSANYA; EMMANUEL MOSANYA;
YEWANDE ADEKUNBI MOSANYA,

                                        Petitioners,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                        Respondent.




                    Petition for Review of an Order of
                    the Board of Immigration Appeals
                            No. A 099 764 934
                            No. A 099 880 545
                            No. A 099 880 546
                            No. A 099 880 547
                            No. A 099 880 548
     Case: 13-60863      Document: 00512725063         Page: 2    Date Filed: 08/06/2014


                                      No. 13-60863



Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM: *


       George Mosanya, together with family members Adeola, Ayogbola,
Emmanuel, and Yewande Mosanya, petitions for review of an order of the
Board of Immigration Appeals (“BIA”). The BIA determined that Mosanya and
his family had overstayed their visas and that Mosanya was not eligible to
adjust his status under 8 U.S.C. § 1255(c)(8) because he had engaged in unau-
thorized employment. Mosanya contends that he should be permitted to seek
adjustment of status because his failure to renew his visa was “through no fault
of his own,” as he received incorrect information from a United States Citizen-
ship and Immigration Services employee about the legal effect of his pending
application for adjustment of status. See § 1255(c)(2). Because the petitioners
are challenging the determination that Mosanya is ineligible to adjust his
status, we have jurisdiction to review the arguments.                      See 8 U.S.C.
§ 1252(a)(2)(D); Sattani v. Holder, 749 F.3d 368, 370−72 (5th Cir. 2014).
       Section 1255(c)(8) provides that an “alien who was employed while the
alien was an unauthorized alien” is not eligible to adjust his status. There is
no dispute that Mosanya continued working after the expiration of his employ-
ment visa, and Mosanya does not contend that he was authorized to work at
that time. Although he asserts that he should not be penalized for not renew-
ing his visa in light of his attempts to obtain accurate information from the
agency, the “no fault of his own” language constitutes an exception to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 13-60863    Document: 00512725063     Page: 3   Date Filed: 08/06/2014


                                 No. 13-60863

§ 1255(c)(2), which states that an alien is ineligible to adjust his status if he
“failed (other than through no fault of his own or for technical reasons) to
maintain continuously a lawful status since entry into the United States.”
Because the BIA determined that Mosanya was ineligible to adjust his status
under § 1255(c)(8), the exception in § 1255(c)(2) does not apply.
      To the extent that the petitioners’ claim should be considered as a
request for equitable estoppel, they have not established that any misinforma-
tion that was provided rose to the level of affirmative misconduct. See Moosa
v. INS, 171 F.3d 994, 1003 (5th Cir. 1999); Kwon v. INS, 646 F.2d 909, 910,
916−19 (5th Cir. May 1981) (en banc). Consequently, the petition for review is
DENIED.




                                       3